Case 5:19-cv-00036-RWS Document 615 Filed 01/15/21 Page 1 of 3 PageID #: 31935




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION


 MAXELL, LTD.,

                Plaintiff,                             CASE NO. 5:19-CV-00036-RWS

        v.

 APPLE INC.,

                Defendant.



     DEFENDANT APPLE INC.’S NOTICE OF REQUEST FOR HEARING ON THE
     PARTIES’ PROPOSALS TO NARROW THE ISSUES TO BE HEARD AT TRIAL

        In view of the upcoming deadlines set forth in the operative Docket Control Order (Dkt.

 No. 606)—many of which are dependent on the parties having narrowed the issues to be heard at

 trial—Apple respectfully requests that the Court set a hearing on the parties’ competing

 narrowing proposals as set forth in the Joint Status Report submitted on December 22, 2020

 (Dkt. No. 603). The Court has set a hearing on Plaintiff Maxell, Ltd.’s Motion to Amend the

 Protective Order and for an Order of Discovery Under 28 U.S.C. § 1782 for January 21, 2021 at

 10 a.m. For the convenience of the Court and the parties, Apple requests that any hearing on the

 case narrowing issue be set for this same time.


 Dated: January 15, 2021                              Respectfully Submitted

                                                   By: /s/ Mark D. Fowler
                                                       Harry L. Gillam, Jr.
                                                       Texas Bar No. 07921800
                                                       Melissa Richards Smith
                                                       Texas Bar No. 24001351
                                                       GILLAM & SMITH, LLP
Case 5:19-cv-00036-RWS Document 615 Filed 01/15/21 Page 2 of 3 PageID #: 31936




                                          303 South Washington Avenue
                                          Marshall, TX 75670
                                          Telephone: (903) 934-8450
                                          Facsimile: (903) 934-9257
                                          Email: gil@gillamsmithlaw.com
                                          Email: melissa@gillamsmithlaw.com

                                          Mark D. Fowler (Pro Hac Vice)
                                          Brent K. Yamashita
                                          Christian Chessman
                                          DLA PIPER LLP (US)
                                          2000 University Ave.
                                          East Palo Alto, CA 94303-2214
                                          Tel: 650.833.2000
                                          Fax: 650.833.2001

                                          Sean C. Cunningham (Pro Hac Vice)
                                          Erin P. Gibson (Pro Hac Vice)
                                          Kevin Hamilton (Pro Hac Vice)
                                          David R. Knudson (Pro Hac Vice)
                                          DLA PIPER LLP (US)
                                          401 B Street, Suite 1700
                                          San Diego, CA 92101
                                          Tel: 619.699.2700
                                          Fax: 619.699.2701

                                          Michael Jay (Pro Hac Vice)
                                          DLA PIPER LLP (US)
                                          2000 Avenue of the Stars, Suite 400
                                          Los Angeles, CA 90067
                                          Tel: 310.595.3000
                                          Fax: 310.595.3300

                                          Aaron G. Fountain
                                          Zachary Loney
                                          DLA PIPER LLP (US)
                                          401 Congress Avenue, Suite 2500
                                          Austin, Texas 78701-3799
                                          Tel: 512.457.7000
                                          Fax: 512.457.7001

                                          Dawn M. Jenkins
                                          DLA PIPER LLP (US)
                                          1000 Louisiana, Suite 2800
                                          Houston, TX 77002-5005
                                          Tel: 713.425.8490
                                          Fax: 713.300.6012




                                      2
Case 5:19-cv-00036-RWS Document 615 Filed 01/15/21 Page 3 of 3 PageID #: 31937




                                                       Paul Steadman
                                                       Stephanie Lim (Pro Hac Vice)
                                                       DLA PIPER LLP (US)
                                                       444 West Lake Street, Ste. 900
                                                       Chicago, IL 60606
                                                       Tel: 312.368.4000
                                                       Fax: 312.236.7516

                                                  COUNSEL FOR DEFENDANT APPLE INC.




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on this 15th day of January 2021, all counsel of record who

 are deemed to have consented to electronic service are being served with a copy of this document

 through the Court’s CM/ECF system under Local Rule CV-5(a)(3). Any other counsel of record

 will be served by a facsimile transmission and/or first-class mail.


                                                           /s/ Harry L. Gillam, Jr.
                                                           Harry L. Gillam, Jr.




                                                  3
